Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishikawa et al (Japan Pat Doc. 02-189100, A); hereinafter Ishikawa et al.
 Ishikawa et al teach an ultrasonic probe us configured such that a split transducer element (3) through energy from plural signal lines (7) corresponding to a combination of split transducer elements (3) and an ultrasonic wave is sent and received from a front face pf the split transducer element (3). Ground electrode (5) is formed corresponding to an arrangement of strip-shaped split transducer elements (3) and not split in a direction at a right angle to the lengthwise direction. Additionally Ishikawa et al teach an electroacoustic element (3) is which a plurality of strips formed in a rectangular shape are arranged is parallel and divided into a plurality of pieces by a groove (31) in a perpendicular direction and a plurality of signal electrodes (4) provided individually on one side of the array and the divided electroacoustic transducer element (3). A  plurality of matching layers (2) are provided on each surface of the plurality of ground electrodes (5) and a plurality of signal lines (7) are connected to a plurality of signal electrodes (4). Ground wire (8) is commonly connected to the plurality of ground electrodes (5).  Additionally Ishikawa et al teach that the ground electrode is not divided on the electroacoustic transducer
It would have been obvious to fabricate an acoustic array of transducer elements (3a, 3b…3n) including providing a plurality of piezoelectric layers, each layer having a respective plurality of dimensions defining its spatial extent, including a first dimension along a first axis which said piezoelectric layer radiates acoustic energy when excited by an electrical driving signal applied along a second axis that is perpendicular to said first axis, each piezoelectric layer having a signal electrode (7) and a ground electrode (4)  and providing a plurality of conducting foils acting as electrodes to deliver electrical driving signals to the piezoelectric layers wherein said conducting foils are interspersed between said plurality of piezoelectric layers to define a set of signal electrodes (4) spatially interleaved with a set of ground electrodes (5) such that an adjacent pair of piezoelectric share a  single electrode lying between and connecting said set of signal electrodes (4) to form a common signal electrode (8) and connecting said set of ground electrodes (4a, 5b) to form a common ground electrode extending along outer sides of the transducer elements (3a, 3b…3n) such that said second axis is perpendicular to said outer ground electrodes and mechanically arranging said plurality of acoustic transducer elements (3a, 3b… 3n) along at least a direction perpendicular to said first axis such that the outer ground electrodes (5) of an adjacent pair of transducer elements (3a, 3b… 3n) are brought into electrical communication. As further applied to Claim 2 Ishikawa et al would have to provide that the piezoelectric layer layers are provided along a single axis with respect to one another. Otherwise the ultrasonic probe would not operate properly. The limitation recited in said Claim 2 is held to have been obvious in view of Ishikawa et al.  As further applied to Claim 3 inasmuch as Ishikawa et al teach arranging the piezoelectric layers along two dimensions, both being perpendicular to a first axis the limitations recited in said Claim 3 is held to have been obvious in view of Ishikawa et al. As further applied to Claim 4 Ishikawa et teach that ground pin 6c is soldered. It would have been obvious that the array of transducer elements which include a plurality of piezoelectric layers and a plurality of conducting foils be soldered with a low temperature solder since one would require that the layers i.e. transducer elements be properly placed and secured.  A POSITA would recognize this and would    therefore use a low temperature solder. The limitation recited in said Claim 4 therefore is held to have been obvious in view of Ishikawa et al. As further applied to Claim 5 this independent claim is narrower than independent Claim 1. Claims 5 alia recites inter alia that …said plurality of piezoelectric layers are arranged with respect to one another so that a common electrode disposed between the two adjacent piezoelectric layers is shared between said two adjacent piezoelectric layers, wherein a first set of non-adjacent common electrodes are connected in parallel to form…to said outer ground electrodes… .  This limitation is not seen in Claim 1.  However a POSITA wold have been able to construct each and every limitation in this claim given the teaching of Ishikawa et al.  The limitations recited in said Claim 5 is held to have been obvious in view of Ishikawa et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  P.D VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729